Mr. Justice Teller
delivered the opinion of the court.
The plaintiff in error was plaintiff in an action against defendants in error and one Koch to recover damages for malicious prosecution. The court granted a nonsuit as to all the defendants except Koch, whose case was allowed to go to the jury. Verdict and judgment having gone against him, the case was brought here and the judgment reversed. Koch v. Wright, 67 Cold. 292, 184 Pac. 363.
Plaintiff in error has now brought here for review the order of nonsuit above mentioned. The facts in the case necessary to an understanding of the question presented will be found in Koch v. Wright, supra.
Plaintiff in error contends that defendant in error Clarke instigated and was responsible for the making of a criminal charge against her by Koch, and that in so doing he was guilty of malice. We find nothing in the record to sustain this contention. There is nothing in the evidence to show that Clarke had any knowledge of Koch’s intention to make a complaint to the district attorney against plaintiff in error. Nor is there, in fact, any evidence to show that Clarke entertained a feeling of malice toward her. Such being the case, the court committed no error in entering the order of nonsuit. The judgment is accordingly affirmed.
Mr. Justice Denison and Mr. Justice Whitford concur.